In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00130-CV


                            L.T. RUNELS, JR., APPELLANT

                                            V.

                          TAX LOANS USA, LTD., APPELLEE

                          On Appeal from the 99th District Court
                                  Lubbock County, Texas
            Trial Court No. 2019-534,715, Honorable Edward Lee Self, Presiding

                                      June 28, 2022
                ORDER ON MOTION FOR REHEARING AND
                 ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, L.T. Runels, Jr., proceeding pro se, filed a notice of appeal from the trial

court’s Joint Summary Judgment. We dismissed the appeal due to his failure to pay the

required filing fee. Subsequent to our opinion, Runels filed a motion for rehearing and

submitted payment for the fee. Consequently, we grant his motion for rehearing, withdraw

our opinion and judgment, and reinstate the appeal.
       Prior to dismissal, we notified Runels that his appeal appeared untimely. Although

the trial court signed the summary judgment order on February 1, 2022, Runels did not

file a notice of appeal until April 20, 2022. See TEX. R. APP. P. 26.1 (requiring a notice of

appeal to be filed within thirty days after the judgment is signed if no timely motion for

new trial or motion to modify the judgment is filed). His notice of appeal was accompanied

by a motion for new trial. See TEX. R. CIV. P. 329b(a) (requiring a motion for new trial to

be filed within thirty days after the judgment is signed).

       Runels responded to our inquiry, claiming that he did not receive notice or obtain

actual knowledge of the Joint Summary Judgment until April 28, 2022. On May 3, 2022,

he filed a motion for additional time to file an appeal in the trial court pursuant to Rule of

Civil Procedure 306a. The parties have advised the Court that the motion remains

pending.

       We are obligated to determine, sua sponte, our jurisdiction to hear an appeal.

Welch v. McDougal, 876 S.W.2d 218, 220 (Tex. App.—Amarillo 1994, writ denied). And,

a timely notice of appeal is essential to invoking our jurisdiction. See TEX. R. APP. P.

25.1(b), 26.1. We, therefore, 1) abate this appeal, 2) remand the cause to the trial court

to conduct a hearing on Runels’ pending Rule 306a motion in a reasonable manner it

chooses, and 3) direct it to determine the date on which Runels first received notice or

acquired actual knowledge that the Joint Summary Judgment was signed. See TEX. R.

APP. P. 4.2; TEX. R. CIV. P. 306a; PDG, Inc. v. Abilene Vill., LLC, No. 07-19-00118-CV,

2019 Tex. App. LEXIS 3129, at *3 (Tex. App.—Amarillo Apr. 17, 2019, order) (per curiam)

(remanding the cause to the trial court to enter findings in accordance with appellate rule




                                              2
4.2). The trial court shall enter its findings in a written order and include the order in a

supplemental clerk’s record to be filed with this Court by July 28, 2022.

                                                        Per Curiam




                                             3